Case 19-00200-mdc       Doc 31    Filed 09/01/21 Entered 09/01/21 09:46:08       Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                            :      Chapter 7
                                                  :
JAMES FITZGERALD BOWYER,                          :      Case No. 19-13113(MDC)
                                                  :
                      Debtor.                     :
THE KIM LAW FIRM LLC and                          :
RICHARD KIM,                                      :
                                                  :
                             Plaintiffs,          :
                                                  :
               v.                                 :      Adv. No. 19-00200(MDC)
                                                  :
JAMES FITZGERALD BOWYER,                          :
                                                  :
                             Defendant.           :
                                                  :

              DEFENDANT’S PRAECIPE TO WITHDRAW DOCUMENT 29

TO THE CLERK OF COURT:

         Please allow Defendant James Fitzgerald Bowyer to withdraw the Reply to Plaintiff’s

Response to Motion to Set Aside the Entry of Default, Document Number 29, as the incorrect

document was filed.

                                                  KENNY, BURNS & MCGILL

                                                  /s/ Thomas D. Kenny
                                                  Thomas D. Kenny, Esquire
                                                  Identification No. 77611
                                                  Eileen T. Burns, Esquire
                                                  Identification No. 80404
                                                  1500 John F. Kennedy Blvd.
                                                  Suite 520
                                                  Philadelphia, PA 19102
                                                  (215) 423-5500
                                                  filings@kennyburnsmcgill.com

                                                  Attorneys for Defendant
                                                  James Fitzgerald Bowyer
Dated: September 1, 2021
Case 19-00200-mdc        Doc 31    Filed 09/01/21 Entered 09/01/21 09:46:08             Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of September 2021, I caused a true and correct copy of

the foregoing to be served upon all counsel via the court’s electronic filing system.


                                                     /s/ Thomas D. Kenny
                                                     Thomas D. Kenny, Esquire




                                                 2
